Title: To Thomas Jefferson from Tertius Gilfre, 6 June 1825
From: Gilfre, Tertius
To: Jefferson, Thomas


Dear Sir
Woodlawn Grange 
June th6 1825
Although I have not honor of your personal acquaintance, but resting on the information that I have been enabled to obtain both from my friends and public report concerning your truly amiable character  in public and private life; has induced me to take the liberty of intruding upon your attention, which I fear that I cannot  repay, but with my well wishes.It is consistent with  reason when we suppose that one would sooner rely upon the opinion of a person who has not only been blessed with a most powerfull intellect but likewise  long experience. Wishing to begin a regular course of reading is the reason that I have addressed these lines to you, I shall be ever under an obligation to you if I could obtain your opinion at what time a young man with an ordinary capacity ought to commence the reading of History, and likewise the course of History that you most approve of, and what books are generally read to make you qualified for the reading of it—Your’sTertius GilfrePlease to direct your answer to Richmond Va